Citation Nr: 9925617	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  94-31 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased, extraschedular evaluation for 
the veteran's service-connected bilateral otitis externa, 
currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to January 
1959.

The appeal arises from the April 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, denying an increase above the 10 
percent rating assigned for bilateral otitis externa.  An 
extraschedular evaluation was considered and denied by the RO 
in the course of the veteran's appeal, including in a 
September 1993 Supplemental Statement of the Case.  

The Board remanded the claim in January 1997 for a current VA 
examination for compensation purposes, and for development 
ultimately to ascertain whether an extraschedular rating was 
warranted.  A VA examination was conducted in May 1997.  The 
Board found that development incomplete, and the claim was 
again remanded in February 1999 for the May 1997 VA examiner 
to review the claims file and provide responses to specific 
questions pertaining to an extraschedular evaluation.  That 
development having been completed, the case is returned to 
the Board.  


FINDING OF FACT

The veteran's bilateral otitis externa has not resulted in 
frequent periods of hospitalization or marked interference 
with employment.  






CONCLUSION OF LAW

The requirements for an extraschedular rating in excess of 10 
percent (maximum schedular) rating assigned for bilateral 
otitis externa have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.10, 
Part 4, Diagnostic Code 6210 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The Board notes that in April 1992 the veteran was treated 
for an itching right ear.  Objectively, the left ear was 
normal, but the right ear canal was excoriated with scaling.  
The examiner diagnosed otitis externa of the right ear.  

In March 1993 the veteran submitted the currently appealed 
claim for an increased rating for bilateral otitis externa, 
then rated 10 percent disabling.  

In June 1993 the veteran was treated for complaints of edema 
and pruritus in the right ear for the prior six weeks, with 
otalgia.  The veteran wore a hearing aid in the right ear.  
Objectively, the right external acoustic canal  was slightly 
erythematous, with no edema and minimal debris.  The right 
tympanic membrane was normal without cellulitis.  The left 
external acoustic canal  was normal, with no edema or debris; 
the left tympanic membrane was also normal.  The examiner 
assessed mild otitis externa of the right ear, and prescribed 
keeping the ears dry and not wearing a right ear hearing aid 
for a few days.  

At an August 1993 RO personal hearing, the veteran testified, 
in effect, that he suffered from difficulties with his ears 
due to his otitis externa, including extreme itchiness in the 
ears and drainage onto his pillows upon waking, with that 
drainage at times reddish in color.  He testified that he 
used a salve for his ears which had been prescribed by a 
physician, and used cotton swabs to clean and dry his ears.  
However, he testified that he was not taking medication for 
his ears.  He testified that his otitis externa was present 
principally in the summer, exacerbated with increased 
sweating during that season.  He also testified that his 
external ear problem was aggravated by his hearing aid.  He 
testified that he also had swelling in his ears and beneath 
his ears, with swelling of his carotid glands (sic).  
Regarding his employment history, he testified that he was 59 
years of age and that he had worked for 26 years in a steel 
mill followed by 17 years in the Post Office.  He testified 
that he had not worked for the prior two years because he had 
suffered a blow to the head with a 210 pound window.  He 
testified that in 1992, after the head injury, a shunt had 
been placed in his head to drain excess fluid and relieve 
internal pressure.  He testified, in effect, that the blow to 
the head had resulted in severe setbacks including loss of 
use of his left leg and loss of memory, but that he had 
significantly improved following the shunt operation.  He 
testified that nonetheless physicians had refused to let him 
return to work.  He testified that he had been classified as 
totally disabled by the Post Office because the Post Office 
required the ability to lift 70 pounds but he was medically 
limited to lifting 25 pounds.

Upon follow-up in September 1993 for otitis externa, veteran 
complained of otitis externa, dry throat, and nocturnal 
cough.  Objectively, the external acoustic canals were dry 
with minimal swelling bilaterally.  The tympanic membranes 
were normal.  The neck had bilateral parotid masses.  The 
examiner assessed mild otitis externa bilaterally.  A neck 
computerized tomography (CT) examination was recommended to 
rule out parotid mass.  

In October 1993 the veteran received VA follow-up treatment 
for complaints of bilateral otitis externa, right greater 
than left, and for chronic sinusitis and parotid mass.  The 
veteran complained of bilateral itching in the ears without 
pain, improved without drainage.  Objectively the external 
acoustic canals and tympanic membranes were clear.  However, 
the parotids were symmetrically slightly enlarged, though 
with no discrete masses and no tenderness.  A prior diagnosis 
of chronic sinusitis and a previously identified sinus polyp 
previously were noted.  However, there were no current sinus 
complaints.  The veteran was assessed to be doing well.  

In January 1994 the veteran was seen at a VA facility on an 
outpatient basis for complaints of chronic otitis externa 
with headaches, with a feeling of irritation in the right 
ear, treated with hydrocortisone applied to the external 
acoustic canals.  Objectively, the ears were clear 
bilaterally.  A parotid mass on the left was detected, and a 
parotid CT examination was recommended.  

A VA CT examination of the neck in March 1994  provided an 
impression of bilateral cellulosis (sic) involving the 
parotid glands, as previously identified upon CT examination 
in September 1993.  No involvement of the auditory canals was 
assessed.  

At an August 1995 VA outpatient treatment ear nose and throat 
examination, prior complaints of severe otitis externa were 
noted.  Objectively, the right ear external acoustic canal 
was normal; a thin layer of cerumen was removed from the 
right tympanic membrane.  The left ear external acoustic 
canal was dry, with the left canal patent and the left 
tympanic membrane normal.  The examiner diagnosed, in 
pertinent part, resolved otitis externa.  The veteran was 
medically cleared for bilateral hearing aids.  

In January 1997 the veteran underwent VA outpatient treatment 
for complaints of pain in the left ear.  Objectively, the 
left external acoustic canal was infected, with a canal mass 
secondary to a lodged foreign body, discovered to be a ball 
of cotton.  Seborrheic dermatitis with some white fluid 
discharge was observed.  The examiner assessed only a foreign 
body in the left ear.  A biopsy of the edematous auditory 
canal tissue was taken, with a pathology diagnosis simply of 
granulation tissue.  

At a May 1997 VA examination for compensation purposes, the 
veteran complained primarily of a tickle in the ears.  The 
veteran was noted to have a long history of chronic otitis 
externa.  Objectively, there was impacted cerumen and a 
foreign body in the right ear. A wad of cotton was identified 
in the medial aspect of the right ear canal. However, there 
was no evidence of inflammation of the right canal wall skin.  
There was also no moisture to suggest otitis externa.  
Bilaterally, the auricles and external acoustic canals were 
both cerumen impacted against the tympanic membranes and 
extending into the anterior sulcus.  The tympanic membranes 
were normal except for the trauma resulting from cerumen 
removal, with no evidence of perforation or thickening, or of 
inflammation prior to cerumen removal.  No active ear disease 
or infectious disease of the middle or inner ear was found, 
including none associated with upper respiratory disease.  A 
flexible fiberoptic laryngoscopy revealed, in pertinent part, 
evidence of post coracoid edema strongly suggestive of 
chronic gastroesophageal reflux disease.  The examiner 
diagnosed, in pertinent part, no evidence of otitis externa; 
self-induced cerumen impaction; a foreign body in the right 
ear canal; and chronic referred otalgia secondary to probable 
chronic gastroesophageal reflux disease.  

Upon remand, in March 1999, the May 1997 VA examiner 
addressed remand questions regarding the veteran's claim.  
Specifically, the examiner reviewed the claims file and 
assessed that the veteran's bilateral otitis externa had not 
resulted in frequent inpatient hospitalization since 1993.  
The examiner also assessed that there was no evidence of 
current otitis externa, no record of medication required 
following a January 1997 cotton ball impaction infection, and 
no current recommendation of any medication.  The examiner 
further assessed that because there was no evidence of 
current otitis externa, otitis externa could not be affecting 
the veteran's daily functioning, including in particular 
employability.

Analysis

Initially, the Board finds the appellant's claim well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
his claim is plausible.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This finding is based on the appellant's evidentiary 
assertion that his service-connected disability has increased 
in severity.  Proscelle v. Derwinski, 1 Vet.App. 629 (1992);  
King v. Brown, 5 Vet.App. 19 (1993).  Once it has been 
determined that the claim is well grounded, the VA has a 
statutory duty to assist the appellant in the development of 
evidence pertinent to the claim.  38 U.S.C.A. §  5107.  The 
Board is satisfied that all available evidence necessary for 
an equitable disposition of the appeal has been obtained.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  In evaluating 
service-connected disabilities, the Board looks to functional 
impairment.  The Board attempts to determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. §§ 4.2, 4.10 
(1998).  Where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet.App. 
55 (1994).

Otitis externa is properly rated under Diagnostic Code 6210, 
for disease of the auditory canal.  Under that code, a 10 
percent rating is assigned for auditory canal disease with 
swelling, dry and scaly or serous discharge or itching, 
requiring frequent or prolonged treatment.  A higher 
schedular rating than 10 percent is not assignable under that 
code for otitis externa.  38 C.F.R. § 4.87a, Diagnostic Code 
6210 (1998).  

As the Board pointed out in its prior February 1999 remand, 
the rating schedule affords no rating for otitis externa on 
the basis of hearing loss, since otitis externa is manifested 
only by inflammation of the external ear.  Hence an increase 
over the assigned 10 percent rating may only be made on an 
extraschedular basis, based on marked interference with 
employment or frequent periods of hospitalization, in cases 
where such extenuating circumstances render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The February 1999 remand was 
specifically for a medical statements addressing 1) whether 
the veteran had undergone frequent hospitalization for his 
otitis externa since 1993; 2) what medication was 
administered for the condition and whether the condition was 
responding to treatment; and 3) how the condition had 
affected the veteran's daily functioning, particularly in 
terms of interference with employability, if any.  

Based on the strong opinions by the May 1997 VA examiner - 
that that the veteran's otitis externa was not currently 
extant, did not require medication, had not resulted in 
frequent periods of inpatient hospital treatment since 1993, 
and did not affect daily functioning including employability 
- and in the absence of medical or other independent evidence 
to the contrary, the Board concludes that the preponderance 
of the evidence is against entitlement to an increased rating 
for otitis externa on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(1) (1998).  At his August 1993 RO hearing, the 
veteran informed that he was unemployable for medical 
conditions other than otitis externa, including status post a 
blow to the head, with hydrocephaly or other physiological 
limitations precluding lifting more than 25 pounds.  While 
the veteran was treated variously for diagnosed mild 
bilateral otitis externa or complaints of otitis externa in 
1992, 1993 and 1994, the condition was not then assessed as 
markedly interfering with daily functioning (and the veteran 
made no such complaint of marked interference with employment 
to the medical examiners) and did not require 
hospitalization.  As noted above, the maximum, 10 percent 
schedular rating for otitis externa has already been 
assigned. 38 C.F.R. Part 4, Diagnostic Code 6200.   

The Board has considered the veteran's contentions, in 
effect, that his bilateral otitis externa has increased in 
severity or otherwise warrants an increase above the 
10 percent rating currently assigned.  However, the Board 
finds the medical evidence against - including in particular 
the May 1997 VA examiner's finding of no current otitis 
externa, and the absence of any recent medical records of 
otitis externa shown to be markedly interfering with function 
or requiring periods of inpatient hospitalization - to far 
outweigh the veteran's contentions of the persistence and 
severity of his otitis externa.  Lay testimony is not 
competent evidence to support contentions of medical 
causation or medical diagnosis; competent medical evidence is 
required.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).
  
As the preponderance of the evidence is against entitlement 
to an increased rating above the 10 percent currently 
assigned for otitis externa, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990). 


ORDER

Entitlement to an extraschedular rating above the 10 percent, 
maximum schedular rating assigned for bilateral otitis 
externa is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

